



MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC.
RESTRICTED STOCK UNIT AWARD NOTICE
2012 OMNIBUS INCENTIVE PLAN
(Time-Based and Performance-Based)
MACOM Technology Solutions Holdings, Inc. (the “Company”) has granted to you a
Restricted Stock Unit Award (the “Award”). The Award is subject to all the terms
and conditions set forth in this Restricted Stock Unit Award Notice (the “Award
Notice”), the Restricted Stock Unit Award Agreement and the Company’s 2012
Omnibus Incentive Plan (the “Plan”), which are either attached hereto or have
been made available to you via the electronic brokerage account you accessed
through www.etrade.com to accept this Award electronically, and which are hereby
incorporated into the Award Notice in their entirety.
Participant:
________________
Grant Date:
_______________
Vesting Commencement Date:
___________, ____
Number of Time-Based Restricted Stock Units:
_______
Target Number of Performance-Based Restricted Stock Units:
_______

Vesting Schedule for Time-Based Restricted Stock Units: The Time-Based
Restricted Stock Units will vest with respect to the number of Units on the
Vesting Dates indicated below:
Vesting Date
Number of Restricted Stock Units Vesting
[________________]
_______
[________________]
_______
[________________]
_______
[________________]
_______

Vesting Schedule for Performance-Based Restricted Stock Units: The number of
Performance-Based Restricted Stock Units that become earned and vested (if any)
will be determined in accordance with the performance measures, targets and
methodology set forth in Exhibit A attached hereto.
Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Restricted Stock Unit Award Agreement and the
Plan. You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Unit Award Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on the subject.
MACOM TECHNOLOGY SOLUTIONS
HOLDINGS, INC.
 
 
 
 
 
 
 
By:
 
 
Name:
 
Its:
 
 
Taxpayer ID:
 

Additional Documents:
 
 
Address:
 
 
1. Restricted Stock Unit Award Agreement
 
 
 
 
 
2. 2012 Omnibus Incentive Plan
 
 
 
 
 
3. Plan Summary
 
 
 
 
 






--------------------------------------------------------------------------------







MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC.
2012 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), MACOM Technology
Solutions Holdings, Inc. (the “Company”) has granted you a Restricted Stock Unit
Award (the “Award”) under its 2012 Omnibus Incentive Plan (the “Plan”) for the
number of Time-Based Restricted Stock Units and the target number of
Performance-Based Restricted Stock Units indicated in your Award Notice.
Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.
The details of the Award are as follows:


1.
Vesting and Settlement

The Award will vest and become payable according to the vesting schedule set
forth in the Award Notice and Exhibit A thereto, as applicable (the “Vesting
Schedule”). One share of the Company’s Common Stock will be issuable for each
Restricted Stock Unit that vests and becomes payable. Restricted Stock Units
that have vested and are no longer subject to forfeiture according to the
Vesting Schedule are referred to herein as “Vested Units.” Restricted Stock
Units that have not vested and remain subject to forfeiture under the Vesting
Schedule are referred to herein as “Unvested Units.” The Unvested Units will
vest (and to the extent so vested cease to be Unvested Units remaining subject
to forfeiture) and become payable in accordance with the Vesting Schedule (the
Unvested and Vested Units are collectively referred to herein as the “Units”).
As soon as practicable, but in any event within 30 days, after Unvested Units
become Vested Units, the Company will settle the Vested Units by issuing to you
one share of the Company’s Common Stock for each Vested Unit. The Award will
terminate and the Units will be subject to forfeiture upon your Termination of
Service as set forth in Section 2.


2.
Termination of Award upon Termination of Service

Unless the Plan Administrator determines otherwise prior to your Termination of
Service, upon your Termination of Service any portion of the Award that has not
vested as provided in Section 1 will immediately terminate and all Unvested
Units shall immediately be forfeited without payment of any further
consideration to you.


3.
Securities Law Compliance

3.1 You represent and warrant that you (a) have been furnished with a copy of
the Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Award, (b) have had the opportunity to ask questions and
receive answers concerning the information received about the Award and the
Company, and (c) have been given the opportunity


- 2 -

--------------------------------------------------------------------------------





to obtain any additional information you deem necessary to verify the accuracy
of any information obtained concerning the Award and the Company.
3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of the Company’s Common Stock that you receive pursuant to
settlement of this Award (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration. You understand that the Company has no obligation to you to
maintain any registration of the Shares with the SEC and has not represented to
you that it will so maintain registration of the Shares.
3.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.


4.
Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.


5.
No Rights as Stockholder

You shall not have voting or other rights as a stockholder of the Common Stock
with respect to the Units.


6.
Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing this Agreement, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or


- 3 -

--------------------------------------------------------------------------------





disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.


7.
Withholding

You are ultimately responsible for all taxes arising in connection with this
Award (e.g., at vesting and/or upon receipt of the Shares), including any
domestic or foreign tax withholding obligation required by law, whether
national, federal, state or local, including FICA or any other social tax
obligation (the “Tax Withholding Obligation”), regardless of any action the
Company or any Related Company takes with respect to any such Tax Withholding
Obligation that arises in connection with this Award. As a condition to the
issuance of Shares pursuant to this Award, you agree to make arrangements
satisfactory to the Company for the payment of the Tax Withholding Obligation
that arises upon receipt of the Shares or otherwise. The Company may refuse to
issue any Shares to you until you satisfy the Tax Withholding Obligation. The
Company may withhold from the shares otherwise payable to you with respect to
your Vested Units the number of whole shares of the Company’s common stock
required to satisfy the minimum applicable Tax Withholding Obligation, the
number to be determined by the Company based on the Fair Market Value of the
Company’s Common Stock on the date the Company is required to withhold. The
Company may require you to satisfy your Tax Withholding Obligation by
instructing and authorizing the Company and the brokerage firm determined
acceptable to the Company for such purpose to sell on your behalf a whole number
of Shares from those Shares issuable to you in payment of Vested Units as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the Tax Withholding Obligation. Notwithstanding the forgoing, to the
maximum extent permitted by law, you hereby grant the Company and any Related
Company the right to deduct without notice from salary or other amounts payable
to you, an amount sufficient to satisfy the Tax Withholding Obligation.


8.
Clawback

By accepting this Award, you acknowledge and agree that this Award and all other
awards granted to you under the Plan, any shares issued in respect thereof, and
any proceeds and other amounts received in respect of this Award, other awards
or such shares are subject to forfeiture and repayment (i) under the Company’s
Compensation Recoupment Policy, as from time to time amended and in effect; (ii)
under any other policy of, or agreement with, the Company or any Related Company
that is applicable to you and that provides for the cancellation, forfeiture,
disgorgement, repayment or clawback of incentive compensation; and (iii) to the
extent required by law or applicable stock exchange listing standards,
including, without limitation, Section 10D of the Exchange Act. A copy of the
Company’s Compensation Recoupment Policy as in effect on the date of this
Agreement has been provided to you, which you acknowledge and agree is subject
to amendment and/or amendment and restatement from time to time.




- 4 -

--------------------------------------------------------------------------------





9.
General Provisions

9.1 Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.
9.2 No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
9.3 Undertaking. You hereby agree to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either you or the Units pursuant to the express provisions of this
Agreement.
9.4 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.
9.5 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a Related Company,
to terminate your employment or services on behalf of the Company, for any
reason, with or without Cause.
9.6 Relationship Between The Plan And Your Employment. Awards made under the
Plan and any profits or gains made as a result of such Awards are not
pensionable under any pension arrangements of the Company or any Related
Company. Participation in this Award is a matter entirely separate from any
pension right or entitlement which you may have, and from your terms and
conditions of employment. Participation in the Award shall in no respects
whatever affect in any way your pension rights (if any), entitlements or terms
or conditions of employment, and in particular (but without limiting the
generality of the foregoing words) neither the provisions of the Award Notice,
the Plan nor this Agreement shall form part of any contract of employment
between you and the Company and/or any Related Company, nor shall it be taken
into account for the purpose of calculating any redundancy or unfair dismissal
payment or wrongful dismissal payment, nor shall it confer on you any legal or
equitable rights whatsoever against the Company or any Related Company.


Participation in the Plan does not impose upon the Company, any Related Company,
the Committee or any of their representatives, agents and employees any
liability whatsoever (whether in contract, tort, or otherwise howsoever) in
connection with:
(a) the loss of your Award(s) under the Plan;
(b) the loss of your eligibility to be granted Award(s) under the Plan; and/or
(c) the manner in which any power or discretion under the Plan is exercised or
the failure or refusal of any person to exercise any power or discretion under
the Plan.


- 5 -

--------------------------------------------------------------------------------





9.7 Data Protection. By accepting this Award, you hereby consent to personal
information obtained in relation to the Plan, the Award Notice and this
Agreement being handled by the Company, Related Companies and their delegates,
agents or affiliates in accordance with applicable law. Information in relation
to you will be held, used, disclosed and processed for the purposes of: (a)
managing and administering the Awards you hold under the Plan; (b) complying
with any applicable audit, legal or regulatory obligations including, without
limitation, legal obligations under company law and anti-money laundering
legislation; (c) disclosure and transfer whether in your country of residence or
elsewhere (including companies situated in countries which may not have the same
data protection laws as your country of residence) to third parties including
regulatory bodies, auditors and any of their respective related, associated or
affiliated companies for the purposes specified above; (d) or for other
legitimate business interests of the Company and Related Companies.


- 6 -

--------------------------------------------------------------------------------







EXHIBIT A
(For Performance-Based Restricted Stock Units Granted on ____, 20__)


This Exhibit A is applicable to the Performance-Based Restricted Stock Units
(“PRSUs”) granted by MACOM Technology Solutions Holdings, Inc. under the 2012
Omnibus Incentive Plan. Capitalized terms not explicitly defined in in this
Exhibit A but defined in the Restricted Stock Unit Award Agreement to which this
Exhibit A relates shall have the same definitions as set forth therein.
The number of PRSUs that become earned and vested (if any) will be determined in
accordance with the performance measures, targets and methodology set forth
herein.




- 7 -